UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING [X] Form 10-K [ ] Form 20-F [ ] Form 11-K [ ] Form 10-QSB For the period ended September 30, 2007. [ ] Transition Report on Form 10-K. [ ] Transition Report on Form 20-F. [ ] Transition Report on Form 11-K. [ ] Transition Report on Form 10-Q. For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION GREATER CHINA MEDIA AND ENTERTAINMENT CORP. (formerly AGA Resources, Inc.) (Exact Name of Registrant as Specified in Charter) Nevada (State or Other Jurisdiction of Incorporation) 000-51781 (Commission File Number) N/A (I.R.S. Employer Identification No.) 10th Floor, Building A, TongYongGuoJi Center No.3 Jianguomenwai Road, Chaoyang District, Beijing China 100101 (Address of principal executive offices, including zip code) 86-10-5921-2222 (Registrant's telephone number, including area code) PART II - RULES 12B-25 and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25, the following should be completed. (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report, semi-annual report, transition report of Form 10-K, Form 20-F, 11K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE Auditors were unable to complete their review of the financial statements. PART IV - OTHER INFORMATION 1. Name and telephone number of person to contact in regard to this notification. Jake Wei
